DETAILED ACTION
Acknowledgement is made of applicant’s Amendment, filed June 29, 2020. Claims 1-20 have been entered. Claims 3, 11 and 18-20 have been cancelled. Claims 1 and 9 are independent.

Ex parte Quayle 
This application is in condition for allowance except for the following formal matters. 

Drawings
The drawings are objected to because:
Figures 1 and 2 should be designated by a legend such as -- Prior Art – because only that which is old is illustrated. See MPEP 602.02(g).
Applicant did not present Figures 1 and 2 for the first time with the filing of this application. These figures represent prior art (see e.g., Matsui US 5357479, EXMINER’S MAKRUP below, dot lines and bold lines).



    PNG
    media_image1.png
    669
    724
    media_image1.png
    Greyscale

    PNG
    media_image2.png
    891
    747
    media_image2.png
    Greyscale



Applicant is reminded of helpful scenario 7, described in MPEP 2004, and encouraged to carefully review instant application’s Specification and Figures to make sure care is taken to see that prior art or other information cited in the Specification and Figures or in an information disclosure statement is properly described and that the information is not incorrectly or incompletely characterized. MPEP 2004, Scenario 7; see also MPEP 2010.
Corrected drawings in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. The replacement sheet(s) should be labeled “Replacement Sheet” in the page header (as per 37 CFR 1.84(c)) so as not to obstruct any portion of the drawing figures. If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Allowable Subject Matter
Claims 1-2, 4-10 and 12-17 would be allowable if overcoming objection indicated above.

Response to Arguments
Applicant’s arguments with amendment of claims 1-2, 4-10 and 12-17 with respect to the rejection under 35 USC 112(b) have been considered and are persuasive. Accordingly, rejection is withdrawn.
Applicant’s arguments with respect to Drawings objection have been considered and are not persuasive. See Drawing objection above for more details. Therefore, the examiner maintains the objection.

Conclusion
Prosecution on the merits is closed in accordance with the practice under Ex parte Quayle, 25 USPQ 74, 453 O.G. 213, (Comm’r Pat. 1935).
A shortened statutory period for reply to this action is set to expire TWO MONTHS from the mailing date of this letter.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUNG IL CHO whose telephone number is (571)270-0137.  The examiner can normally be reached on M-Th, 7:30AM-5PM; Every other F, 7:30AM-4PM EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander G Sofocleous can be reached on 571-272-0635.  The fax phone number for the organization where this application or proceeding is assigned is 571-270-9144.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/SUNG IL CHO/Primary Examiner, Art Unit 2825